Whitfield, J„
dissenting. — This is a habeas corpus proceeding. It is alleged in the petition for the writ that “your petitioner was arrested on a warrant issued pursuant to- affidavit charging him with supplying to patrons of the Miami Water Company for human consumption water taken from a. well within the .limits of the City of Miami, without first having secured a permit from the Board of Health of the City of Miami pursuant to the ordinance; that on the 17th day of September, 1919, your petitioner was tried on said charge in the Municipal Court pf the City of Miami, and although your petitioner maintained that said ordinance ivas not applicable to the Miami Water Company and its agents, including your petitioner, on account of said franchise above referred to, and that said *689ordinance, on account of tlie penalties sought to be imposed, was unconstitutional and void, nevertheless he was convicted in said court on said charge and sentenced to pay a fine of $25.00, or to serve the term of 25 days in the city jail of Miami, and in default of the payment of said fine your petitioner Avas committed into the custody of R. M. Dillon, as Chief of Police of the City of Miami, to enforce the judgment of the court aforesaid, and that he now is in such custody of the said R. M. Dillon, as Chief of Police in the City of Miami, Florida.”
The return to the Avrit states that the petitioner is held “by authority of the judgment of the Municipal Court of the City of Miami, as described in the petition.” A discharge from custody is sought, not on the ground that the petitioner is not supplying water as alleged, but in effect that he is protected by the franchise of the Water Company from the regulations and penalties prescribed by the ordinance of the city, and that the ordinance under Avhich he is penalized is an unwarranted interference with private rights and unreasonable in the standards it fixes, in its requirements and in the penalties it imposes.
If the petitioner may rely upon the water company’s franchise to protect him from the operation of the ordinance complained of, he can have no protection thereunder that is not afforded to the water company by the franchise.
The constitution provides that “the Legislature is invested Avith full power to pass laws for the correction of abuses * by persons and corporations * performing * services of a public nature; and shall provide for enforcing such laws by adequate penalties^ and forfeit*690ures.” Sec. 30, Art. XVI. The Legislature shall have power to establish * municipalities, to provide for their government, to prescribe their jurisdiction and powers and to alter or amend the same at any time.” Sec. 8, Art. VIII. See State ex rel. Ellis v. Tampa Water Works Works Co., 56 Fla. 858, 47 South. Rep. 358, 19 L. R. A. (N. S.) 183; Gainesville Gas & Electric Power Co. v. City of Gainesville, 63 Fla. 425, 58 South. Rep. 785; Capital City Light & Fuel Co. v. City of Tallahassee, 42 Fla. 462, 28 South. Rep. 810; State ex rel. Ellis v. Tampa Water Works Co., 57 Fla. 533, 48 South. Rep. 639, 22 L. R. A. (N. S.) 680.
There can be no doubt of the power and duty of the State through its city governments to regulate the supplying of water in municipalities for human consumption to conserve the public health and general welfare; and it is not contended that the City of Miami is without such power. It is argued that the ordinance adopted by the city under the power is inapplicable to the Miami Water Company because of its charter rights; and that the ordinance is an unreasonable exercise of the police power. All franchise rights of the water company were acquired and are held and used subject to a reasonable exercise of the police power of the State; and such governmental authority may be exerted through the instrumentality of the city. Section 8, Art. VIII, and Section 30, Art. XVI, Constitution; Gainesville Gas & Electric Power Co. v. City of Gainesville, supra; City of Tampa v. Tampa Water Works Co., 45 Fla. 600, 34 South. Rep. 631; Tampa Water Works Co. v. Tampa, 199 U. S. 241, 26 Sup. Ct. Rep. 23; City of Gainesville v. Gainesville Gas & Electric Power Co., 65 Fla. 404, 62 South. Rep. 919, 46 L. R. A. (N. S.) 1119; Atlantic Coast Line R. Co. v. City *691of Goldsboro, North Carolina, 232 U. S. 548, 34 Sup. Ct. Rep. 364; City of Englewood v. Danver & South Platte Ry. Co., 248 U. S. 294,-- Sup. Ct. Rep. -- City of Pawhuska v. Pawhuska Oil Co., 39 Sup. Ct. Rep. 526.
Reasonable police regulations do not violate organic property rights, even though they impose some modicum of burden upon those whose activities are regulated in the interest of the general welfare. State ex rel. Railroad Com’rs. v. Florida East Coast R. Co., 57 Fla. 522, 49 South. Rep. 43; King Lumber & Mfg. Co. v. Atlantic Coast Line R. Co., 58 Fla. 292, 50 South. Rep. 509; State ex rel. Railroad Com’rs. v. Atlantic Coast Line R. Co., 60 Fla. 465, 54 South. Rep. 394; State ex rel. Railroad Com’rs. v. Louisville & N. R. Co., 63 Fla. 274, 57 South. Rep. 673; Dutton Phosphate Co. v. Briest, 67 Fla. 370, 65 South. Rep. 282; State ex rel. Simpson v. Ackerly, 69 Fla. 23, 67 South. Rep. 232; Hudson County Water Co. v. McCarter, 209 U. S. 349, 28 Sup. Ct. Rep. 529; Knoxville Water Co. v. Knoxville, 189 U. S. 434, 23 Sup. Ct. Rep. 531. Nor do such regulations defeat the purposes for which the franchise rights were granted. The ordinance complained of does not limit or impair the franchise rights of the water company. It prescribes reasonable regulations for the exercise of the franchise rights conferred upon the company. Manifestly the franchise rights of the water company do not relieve individuals or the company of the duty to observe reasonable police regulations designed to preserve the health of the public. Such regulations may take the form of permits to be granted by the city health authorities upon an examination of the conditions and properties of the water being furnished and of the utilities through which the water is supplied, so as to maintain the standard content prescribed by the ordinance. This seems to be an appro*692priate means to accomplish a lawful purpose; and it does not clearly appear that the regulations are merely arbitrary , or unduly burdensome. The fine imposed is apparently not excessive, and it will riot be assumed that the authority conferred will be abused in its exercise. All vaid ordinances should be reasonably enforced. Any abuse of authority in exercising powers lawfully conferred upon a municipality may be remedied in due course of law.
Perhaps there is no absolute standard of purity or healthfulness in water for human consumption. The ordinance appears to have a proper relation to the public health of the city populace. The standards fixed by the ordinance are prima faoie proper and reasonable; and those who assail the correctness or the utility of such standards as a means of conserving the public health or general welfare have the burden of showing their in-utility or unreasonableness. The primo facie appropriateness and reasonableness that are attributable to the ordinance for the purpose designed have not been clearly overcome by the evidence adduced before the Circuit Judge and brought here in the transcript, and it does not affirmatively appear that, as a practical matter, it is impossible to comply with the ordinance.
West, J., concurs.